Citation Nr: 0207076	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  96-04 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include a schizoaffective disorder.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The appellant had active service from April 2, 1984, to May 
11, 1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1995 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  

The Board remanded the case for additional development in 
September 1997 and again in October 2000.  The requested 
development has since been completed to the extent possible, 
and the claim is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claim.

2.  The appellant's current schizoaffective disorder was 
first manifested in April 1984 during his period of service.


CONCLUSION OF LAW

A schizoaffective disorder was incurred during active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  VA has now promulgated regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Act is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Hence, it applies in the instant case.  The VCAA 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims and to 
notify them. 

The Board finds that the VA's duties under the VCAA and 
implementing regulations are fulfilled.  The claim has been 
considered on the merits, and not solely based on well-
groundedness.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  
Discussions in the rating decisions, the statement of the 
case (SOC), the supplemental statement of the case (SSOCs), 
and letters sent to the appellant informed him of the 
information and evidence needed to substantiate his claim and 
what evidence was of record, and complied with the VA's 
notification requirements.  The RO also supplied the 
appellant with the applicable regulations in the SOC and 
SSOC.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The appellant has declined the opportunity to have 
a hearing.  All relevant evidence identified by the appellant 
which was available was obtained and considered.  The claims 
file contains the appellant's service medical records.  Post-
service treatment records have also been obtained.  

The appellant has been afforded examinations by the VA to 
assess the nature and etiology of his disability.  The 
examination reports reflect that the examiners reviewed the 
relevant evidence which was of record and gave opinions 
regarding the likelihood that the appellant's current 
psychiatric disorder began during service.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  The Board 
is unaware of any additional evidence which exists but has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  In 
the circumstances of this case, a remand to have the RO take 
additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its obligation 
to notify and assist the appellant in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the appellant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many 
factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).




III.  Background Information

The appellant's service medical records include a medical 
history given by the appellant in February 1984 for the 
purpose of his enlistment into service.  He denied having a 
history of depression, excessive worry, or nervous trouble of 
any sort.  The report of a medical examination conducted at 
that time shows that psychiatric evaluation was normal.

The appellant entered active service on April 2, 1984.  
Service personnel records include a general counseling form 
dated April 8, 1984, which reflects that the appellant was 
counseled for "unnatural behavior" such as rolling in mud 
and pretending to be an officer.  While in formation doing 
pushups, he threw mud at other privates.  He was told to 
stop, but did not.  When the drill sergeant tried to stop 
him, the appellant threw mud on the drill sergeant.  The 
appellant was subdued, but when released he began acting like 
a martial arts expert and attempted to kick the drill 
sergeants.  He was also verbally threatening to the drill 
sergeants.  After apprehension by MPs, he was sent to the 
mental health unit for evaluation of his "strange behavior" 
and possible elimination from service.  The appellant 
responded to this counseling by stating that he did what they 
said, but did not know what he was doing.  He said that he 
had a dizzy head.  Other counseling forms reflect that the 
appellant slept in class and failed to follow instructions.  

A disposition form dated April 1984 shows that the subject 
was the mental status evaluation of the appellant.  The 
report was prepared by a behavioral science specialist with a 
rank of Pv2.  The report was approved by a social work 
officer.  He reportedly had been referred to the mental 
health service due to his behavior in the unit.  During an 
interview, the appellant was confused about the incident 
which had occurred and said that before it happened he felt 
dizzy.  From the interview, it appeared that he thought very 
concretely.  Psychological testing was administered, but was 
determined to be of doubtful validity due to the inconsistent 
response set.  This inconsistent set was believed to be a 
reflection of the appellant's concrete thinking.  It was the 
feeling of the clinic that the appellant had a poor prognosis 
of becoming a productive soldier and it was recommended that 
he be discharged under Chapter 11.  He was psychiatrically 
cleared for whatever administrative action might be deemed 
appropriate.  

A counseling form dated April 23, 1984, shows that the 
appellant's commanding officer found him to be unfit for 
service and recommended discharge.  The appellant was not 
actually discharged until May 11, 1984.  

A letter from the South Central Alabama Mental Health Board 
dated in August 1995 shows that the appellant had been a 
client of their mental heath center since October 19, 1984.  
The RO attempted to obtain records from October 1984, but was 
advised that they had been destroyed.

A hospitalization record from the Searcy Hospital dated in 
December 1984 shows that the appellant was admitted earlier 
that month for the first time on a restraining order from a 
Court.  His pre-admission behavior was described as having 
been acting strange ever since he got back from the National 
Guard boot camp.  It was noted that he had been seen at the 
South Central Alabama Mental Heath Center in October 1984 and 
had received a diagnosis of schizophreniform disorder.  On 
mental status examination, it was noted that he was naked and 
appeared frightened.  At times he was incoherent.  He made 
statements concerning the Mafia, and said that he would save 
the country.  Abstract thinking was concrete.  The diagnosis 
was schizophreniform disorder.  

The claims file contains numerous subsequent private 
treatment records which reflect ongoing treatment for a 
schizoaffective disorder from 1985 though the present time.  
Several of those treatment records also reflect a history of 
having developed symptoms during boot camp.  For example, an 
intake record dated in January 1985 reflects that the 
appellant was referred by the Searcy Hospital.  It was noted 
that he had been seen in October 1984 at which time his 
presenting concern had been that he was having a lot of dizzy 
spells.  He also reported that he had gone to the mental 
health center in Fort Sill Oklahoma.  It was noted that "At 
the time of the petition for commitment, the client had been 
acting strange ever since he got back from the National Guard 
Camp approximately 6 months before."  

The appellant has been afforded several VA psychiatric 
evaluations.  The report of a medical examination conducted 
in October 1999 reflects that the appellant presented his 
problems as being extremely depressed, anxious and withdrawn.  
He related these problems to his service in the military.  He 
reported that during service he began to experience severe 
anxiety and have hallucinations.  Following examination, the 
assessment was schizophrenia, undifferentiated type.  The 
examiner did not give an opinion regarding whether the 
disorder was related to service. 

An addendum dated in May 2000 reflects that the case had been 
remanded by the Board for the purpose of obtaining an opinion 
regarding the relationship, if any, between the current 
psychiatric disorder and service.  Due to the retirement of 
the examiner who had conducted the examination in October 
1999, the file was reviewed by a different neuropsychologist.  
The neuropsychologist reviewed the appellant's service 
records and indicated that it was quite possible that the 
incident in service was the first evidence of the appellant's 
schizophrenia.  The neuropsychologist noted that concreteness 
of thinking and inconsistency of responses set which had been 
noted in service were "not inconsistent with symptoms of 
schizophrenia."  The VA neuropsychologist also reviewed the 
post service treatment records.  The neuropsychologist noted 
that a social worker's report of April 1995 stated that the 
patient had a history of inpatient hospitalizations dating 
back to age 19, and that this had been taken as evidence that 
the patient had a psychiatric history prior to service.  
However, the VA neuropsychologist stated that in her opinion 
that entry had been an error and the social worker may have 
misread earlier hospital records or miscalculated the 
appellant's age.  She further stated that original records 
from December 1984 clearly stated that that was his first 
hospitalization and should carry much more weight than a 
treatment summary by a social worker over 10 years later.  
The VA neuropsychologist concluded that: 

In summary, there is a good likelihood 
that pt.'s experience in National Guard 
Boot Camp served as a stressor that was a 
pre-cursor to his full blown psychotic 
break that was in progress by 10-84 and 
reached a peak in 12-84.  There is no 
credible evidence that there was any 
psychiatric hospitalization for 
psychiatric reasons before these dates.  
Thus, his current schizophrenic illness 
had certainly begun in 10-84 and may well 
have begun developing in 4-84 with the 
stressors of boot camp.  

In July 2001, the VA neuropsychologist examined the appellant 
and reviewed the evidence in the claims file, including the 
service records regarding the appellant's behavior in April 
1984 and records of treatment in late 1984.  The examiner 
noted that the patient had some of the normal difficulties 
adjusting to military life, but had a particular incident 
which got him referred to mental health for behavior 
described by his drill sergeant as unnatural and strange.  
The examiner stated that this did not appear to be the 
behavior of a soldier who was having ordinary problems, and 
that rolling in the mud and assuming a karate stance appeared 
to be quite bizarre.  She stated that it was not clear what 
the stressor might have been that triggered the appellant's 
psychotic break, but noted that he had a poor rural 
background and was away from home and among unsympathetic 
strangers for the first time in his life.  He seemed to react 
badly to his drill sergeant yelling at him.  The examiner 
noted that, unfortunately, conclusive records from 1984 were 
either no longer available or were not done in a 
comprehensive enough way at the time (such as no examination 
by a psychiatrist at boot camp).  Nevertheless, the examiner 
stated that in her professional opinion the appellant had his 
initial psychotic break in April 1984.  She reported that it 
fulminated at a subclinical level until a breakthrough in 
October 1984, and became a florid and flagrant psychosis in 
December 1984 when he was committed to Searcy State Hospital.  
She stated that if the patient had sought help in the VA 
system rather than locally, better documentation and links to 
his initial break might have been made.  The diagnosis was 
schizoaffective disorder, bipolar type, episodic, with 
interepisode residual symptoms.  



IV.  Analysis

After reviewing all of the evidence of record, the Board 
finds that the preponderance of the evidence supports the 
appellant's claim.  The Board notes that the appellant 
displayed unusual behavior during service, was diagnosed as 
having a psychosis shortly after service, and a VA examiner 
has given two opinions that are to the effect that the 
behavior noted in service represented the onset of the 
appellant's current psychosis.  

These opinions are not contradicted by any other medical 
opinions.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  Therefore, 
the Board finds that the appellant's current schizoaffective 
disorder was first manifested during his period of service in 
service.  Accordingly, the Board concludes that a 
schizoaffective disorder was incurred during active service.


ORDER

Service connection is granted for a schizoaffective disorder.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

